                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:19-cr-00030-GZS
 MICHAEL LIBERTY, et al.,                      )
                                               )
                                               )
                       Defendants.             )
                                               )


             TRIAL SCHEDULING ORDER & REPORT OF CONFERENCE


       On February 26, 2020, the Court held a status conference in this matter. Attorneys Alfred

Frawley, Jay McCloskey, and Thimi Mina appeared for Defendant Liberty. Attorney Bruce

Merrill appeared for Defendant Hess. Assistant United States Attorneys Donald Clark, Michelle

Pascucci, and Matthew Sullivan appeared for the Government.

       After conferring with counsel, the Court took multiple pretrial motions (ECF Nos. 94, 96,

98, 99, 101, 108) under advisement with all counsel agreeing that no further briefing or argument

on those motions was necessary. Defendants requested the opportunity to file reply briefs on their

Motion for Bill of Particulars (ECF No. 110) and Motion for Discovery (ECF No. 111). The

Government similarly requested the opportunity to file a reply brief on its Renewed Motion

Regarding Advice of Counsel Defense (ECF No. 120). Replies on all three motions are due by

March 4, 2020.

       At the conference, the Court indicated that it would grant Defendants’ Joint Motion to

Continue Trial previously scheduled for May 2020 (ECF No. 112). As a result, the Court has

already entered the Speedy Trial Order (ECF No. 133). All counsel agreed that this case will
require approximately five weeks of trial time. The Government estimated that presentation of its

case-in-chief with anticipated cross-examination will take three weeks.                       Defendants estimated

they would need an additional two weeks to present their defense. The Court discussed available

calendar options starting in October 2020. After conferring with all counsel, counsel indicated a

preference for commencing trial in October 2020. As a result, the Court has adjusted its scheduling

of other matters and now sets the following firm trial schedule and trial-related deadlines:



       Requested Voir Dire:                              September 21, 2020

       Any Additional Motions in Limine &
       Trial Briefs (not to exceed 25 pages): September 23, 2020

       Responses to any motions in limine:               October 1, 2020 1

       Requested Jury Instructions:                      October 2, 2020

       Jury Selection:                                   October 5, 2020 before Magistrate Judge Nivison 2

       Trial Start:                                      October 13, 2020

       Days Reserved for Trial:                          October 13-16, 19-23 & 29-30 3;

                                                         November 2-6, 9-10, 12-13 & 16-20



           By no later than October 6, 2020, counsel shall present to the Court a joint plan to allot

the reserved trial time or notify the Court that they have been unable to reach an agreement. In the

absence of an agreement, the Court will develop its own plan to allot and track the reserved trial


1
    No replies are contemplated but counsel are free to seek leave to reply upon receipt of the response.
2
 All counsel consented to jury selection before the Magistrate Judge at the conference. Counsel shall file a written
notice of this consent by no later than September 21, 2020.
3
 As discussed at the conference, the Court may cancel trial on October 29-30 if it appears that the case is on track to
be completed by November 20 without hearing further presentation of evidence on these two days. However, for
planning purposes, counsel shall reserve these two days and advise their witnesses to be available on these two days.


                                                             2
time prior to the commencement of trial. Each trial day will run from 8:30 AM until approximately

3:00 PM with two fifteen-minute breaks at approximately 10:30 AM and 12:30 PM. The Court

may extend the length of any trial day to complete a particular witness, or to ensure that the trial

is completed by November 20, 2020.

       Counsel are encouraged to confer with opposing counsel, the Clerk’s Office, and the

Court’s I.T. Department to streamline the trial to the extent possible. If issues remain after

conferring, counsel are encouraged to contact the Clerk’s Office to request an additional trial

management conference prior to October 9, 2020.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 27th day of February, 2020.




                                                 3
